Opinion of the Court
Homer Ferguson, Judge:
The isSue presented has been decided in appellant’s favor by the case of United States v Soccio, 8 USCMA 477, 24 CMR 287. For the reasons stated in that opinion, the conyiction of desertion must be set aside. The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Army for reference to a board of review. The board, in its discretion, may *490approve the .lesser offense of absence without leave and reassess the sentence, or it may order a rehearing on the principal charge.
Chief Judge Quinn concurs.